DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 11/22/2021 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/854519 filed 5/30/2019.
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 11/22/2021 has been considered.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (“Chang”) US PG-Pub 2018/0040734.
Chang discloses in Figs. 3-9 a semiconductor device structure, comprising: a substrate; a metal gate stack (element 205, Fig. 8B and ¶¶[0075-0076]) over the substrate, wherein the metal gate stack comprises a gate dielectric layer (element 211, ¶¶[0040 and 0074]) and a work function layer (element 217, ¶¶[0043]) over the gate dielectric layer; and a spacer structure (element 113, ¶¶[0047 and 0059]) over a sidewall of the metal gate stack, wherein a topmost surface of the gate dielectric layer is lower than a topmost surface of the spacer structure (Fig. 8B), and the topmost surface of the gate dielectric layer is closer to the topmost surface of the spacer structure than a topmost surface of the work function layer (Fig. 8B). 
Re claim 12, Chang discloses a protection element (element 221, ¶[0055]) over the metal gate stack. 
Re claim 13, Chang discloses a conductive contact (element 501, ¶[0058]) penetrating through the protection element and electrically connected to the work function layer (Fig. 8B).  
7.	Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang.
Chang discloses in Figs. 3-9 a semiconductor device structure, comprising: a substrate; a metal gate stack (element 205, Fig. 8B and ¶[0076]) over the substrate, wherein the metal gate stack comprises a gate dielectric layer (element 211, ¶¶[0040 and 0074]) and a work function layer (element 217, ¶¶[0043 and 0075-0076]) over the gate dielectric layer; a protection element (element 221, ¶[0055]) over the metal gate stack, wherein the protection element covers a topmost surface of the gate dielectric layer (Fig. 8B); and a spacer structure (element 113, ¶¶[0047 and 0059]) extending along a sidewall of the metal gate stack and a sidewall of the protection element (Fig. 8B). 
Re claim 17, Chang discloses a conductive contact (element 501, ¶[0058]) electrically connected to the metal gate stack, wherein the protection element (element 221, ¶[0055]) surrounds a lower portion of the conductive contact (Fig. 8B). 
Re claim 18, Chang discloses wherein the conductive contact is separated from the gate dielectric layer by the protection element (Fig. 8B). 
 Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Chang discloses in Figs. 3-9 a semiconductor device structure, comprising: a semiconductor substrate; a metal gate stack (element 205, Fig. 8B and ¶[0076]) over the semiconductor substrate, wherein the metal gate stack comprises a gate dielectric layer a gate dielectric layer (element 211, ¶¶[0040 and 0074]) and a work function layer (element 217, ¶¶[0043 and 0075-0076]) over the gate dielectric layer; and a spacer structure (element 113, ¶¶[0047 and 0059]) over a sidewall of the metal gate stack, wherein a top of the spacer structure is higher than a top of the gate dielectric layer by a first height difference (Fig. 8B), the top of the gate dielectric layer is higher than a top of the work function layer by a second height difference (Fig. 8B). 
Chang does not specifically disclose the recited ratio of the first height difference to the second height difference. However, Chang teaches that the work function layer (element 217) having a height H3 (5-100 nm) may be recessed by 2-10 nm (see recessed element 217 in Fig. 8B, and ¶¶[0060 and 0077]); the gate dielectric layer (element 211) may have a height H6 (5 - 90 nm, ¶[0060]); and the spacer layer (element 213) may have a height H2 (10 - 150 nm, ¶[0059]).  
	The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant' s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
	Re claim 2, Chang discloses a protection element (element 221, ¶[0055]) over the metal gate stack. 
	Re claim 3, Chang discloses wherein the spacer structure extends along a sidewall of the protection element (Fig. 8B).
 	Re claim 4, Chang discloses a conductive contact (element 501) penetrating through the protection element to be in electrical contact with the metal gate stack (Fig. 8B). 
	Re claim 6, Chang discloses wherein the conductive contact is separated from the gate dielectric layer by the protection element (Fig. 8B).
	Re claim 7, Chang discloses wherein the conductive contact is separated from the spacer structure by the protection element (Fig. 8B). 
	Re claim 9, Chang discloses wherein the protection element covers the top of the gate dielectric layer (Fig. 8B).  
	Re claim 10, Chang discloses wherein the protection element (element 221, ¶[0047]) is made of a dielectric material.
10.	Claim(s) 5, 8, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hung et al. (“Hung”) US PG-Pub 2018/0068951.
	Re claims 5, 14 and 15, Chang teaches the device structure as recited in the claim. The difference between Chang and the present claim is the recited conductive contact being in direct contact with the gate dielectric layer.
	Hung discloses in Fig. 7 a conductive contact (element 52/54) penetrating through a protection element (element 44) to be in electrical contact with the metal gate stack (element 20/22, Fig. 7), wherein the conductive contact is in direct contact with the gate dielectric layer (element 38) or topmost surface of the gate dielectric layer (as required in claim 14) or a sidewall of the gate dielectric layer (as required in claim 15).
Hung's teachings could be incorporated with Chang' s device which would result in the claimed invention. The motivation to combine Hung's teachings with Chang' s device would be to increase contact/overlapping area of the gate structure. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Hung's teachings to arrive at the claimed invention.
	Re claim 8, Hung discloses wherein the conductive contact (element 52/54) is in direct 

contact with a spacer structure (element 30/34).  

	Re claim 19, Hung discloses in Fig. 7 a conductive contact (element 52/54) penetrating through a protection element (element 44) to be in electrical contact with the metal gate stack (element 20/22, Fig. 7), wherein the conductive contact is in direct contact with the protection element and gate dielectric layer (element 38). 
Re claim 20, Hung discloses wherein the conductive contact (element 52/54) is in direct 

contact with a spacer structure (element 30/34).  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While US PG-Pub 2019/0165176 to Wang et al. discloses a device structure with conductive layer between gate and gate contact, 2014/0203333 to Huang et al. discloses a semiconductor device structure having modified profile metal gate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893